Citation Nr: 1213760	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  06-20 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

Entitlement to service connection for arthritis of the left wrist. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to April 1990. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which reopened the claims for service connection for hypertension, seasonal respiratory allergies, hyperglycemia and tuberculosis; however, service connection was denied on the merits.  At that time, service connection was also denied for diabetes mellitus, rheumatic heart disease, multiple joint arthritis, dyslipidemia and erectile dysfunction.  Subsequently, jurisdiction over the Veteran's claims was transferred to the Columbia, South Carolina RO. 

In June 2009, the Board remanded the claims for additional development. 

In a November 2010 decision, the Board reopened the claims for service connection for hypertension, seasonal respiratory allergies, hyperglycemia and tuberculosis; see Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board has authority to make an independent determination as to whether new and material evidence has been submitted to reopen a final RO decision).  The Board also granted service connection for a sinus disorder; and denied service connection for tuberculosis, dyslipidemia, and arthritis of multiple joints; to include hands, left elbow, cervical spine, lumbar spine, right wrist, and legs.  

At the same time, the Board remanded the claims for service connection for hypertension, hyperglycemia, diabetes mellitus, rheumatic heart disease, arthritis of the left wrist, and erectile dysfunction for further development.  

A December 2010 rating decision implemented the Board's grant of service connection for allergic rhinitis and sinusitis (previously considered as seasonal allergies).  As this represents a full grant of the benefit sought, the matter is no longer on appeal.  

A December 2011 rating decision granted service connection for hypertensive cerebrovascular disease (claimed as rheumatic heart disease), diabetes mellitus (claimed as hyperglycemia) to include nephropathy and erectile dysfunction, and hypertension, and assigned 30, 20, and 10 percent disability ratings, respectively, effective September 23, 2004.  At the same time, the Appeals Management Center (AMC) granted service connection for peripheral neuropathy of both lower extremities as secondary to diabetes mellitus with nephropathy and erectile dysfunction and assigned each lower extremity a 10 percent disability rating, effective January 19, 2011.  The AMC also granted entitlement to special monthly compensation (SMC) based on loss of use of a creative organ, effective September 23, 2004.  This also represents a full grant of the benefits sought and these matters are not currently before the Board.  

The only remaining issue on appeal is entitlement to service connection for left wrist arthritis.  

FINDING OF FACT

In March 2012, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that he wanted to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative and must be in writing or in testimony at a Board hearing. Id.  In the present case, the Veteran submitted a written statement in March 2012 (VA Form 21-4138) in which he stated that he wished to withdraw his current appeal.  Also, in an attached email, the Veteran requested that VA immediately drop any appeal.  Therefore, the Veteran has withdrawn the appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


